                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN

                        SOUTHERN DIVSION



    JEREMY RAYMO et al.,                   2:17-cv-12168-TGB-SDD


                 Plaintiffs,             HON. TERRENCE G. BERG



        vs.
                                         SUPERSEDING ORDER
                                        REPLACING STIPULATED
    FCA US LLC, AND CUMMINS             ORDER TO FILE AMENDED
    INC.                                COMPLAINT AND EXTEND
                                         TIME FOR RESPONSES


                 Defendants.



                               ORDER
       The Court conducted a telephonic conference with counsel on

December 19, 2018 to address Defendants’ Motion to Extend Deadline for

Filing Response to Plaintiffs’ First Amended Complaint (ECF No. 21).

For good cause shown, that motion is hereby GRANTED. Defendants

shall have 45 days from the date this Court rules on the pending motions

to dismiss in Bledsoe v. FCA, No. 4:16-cv-14024 to file their respective


                                   1
 
responsive pleadings to Plaintiff’s First Amended Class Action

Complaint (ECF No. 17). The October 26, 2017 Stipulated Order to File

Amended Complaint and Extend Time for Responses (ECF No. 15) is

hereby vacated. Any further amendment of the complaint may be made

only by leave of Court.


     SO ORDERED.



Dated: December 20, 2018          s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  UNITED STATES DISTRICT JUDGE


                          Certificate of Service

      I hereby certify that this Order was electronically submitted on
December 20, 2018, using the CM/ECF system, which will send
notification to all parties.

                                        s/A. Chubb
                                        Case Manager
 




                                    2
 
